Citation Nr: 1729589	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for dry eye syndrome and diabetic retinopathy.

3. Entitlement to service connection for an eye disability other than dry eye syndrome and diabetic retinopathy.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a respiratory/pulmonary disorder, to include as due to exposure to asbestos and Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to March 1971, to include service in the Republic of Vietnam.

These matters come before the Board of Veteran's Appeals on appeal from a November 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the claims on appeal.  The Veteran disagreed with that decision and timely appealed.  

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The Board initially notes that throughout the appeal period, VA has adjudicated the Veteran's eye disability service connection claim as one for chronic dry eyes alone.  Recently received evidence demonstrates that the Veteran been diagnosed with various eye disabilities, to include diabetic retinopathy, branch retinal vein occlusion, and hypertensive retinopathy.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any bilateral eye disability manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The DECISION below addresses the claims of entitlement to service connection for dry eye syndrome and diabetic retinopathy, entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Chronic dry eye and diabetic retinopathy was caused by service-connected type II diabetes.

2. Bilateral hearing loss was caused by conceded in-service noise exposure.

3. Tinnitus was caused by conceded in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic dry syndrome and diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385 (2016).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Given the favorable nature of the Board's decision, a discussion of VA's compliance with the notice and assistance requirements is unnecessary.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C.A. § 5107(b)).

Dry Eye Disability

The Veteran contends that he currently has chronic dry eyes related to his service-connected diabetes.  A review of the Veteran's post-service treatment records reveal that the Veteran often complained of dry eyes during his eye examinations.  However, doctors never provided an etiology or a link between the Veteran's dry eye condition and his diabetes.  

The Veteran was afforded a private examination in relation to his dry eye disability.  In an examination report received in February 2017, the private doctor diagnosed the Veteran's dry eye condition as keratitis sicca, which was considered type II diabetes mellitus contributed.  The doctor went on to say that the lack of lubrication in the Veteran's eye nerves is similar to the damage in the Veteran's neuropathy nerves.  The examiner also diagnosed diabetic retinopathy.  Upon consideration of the Veteran's medical history, the private examiner opined that the Veteran's keratitis sicca stemmed from his service-connected type II diabetes.  

Given the positive nexus of record for dry eyes syndrome, the fact that diabetic retinopathy is a complication of type II diabetes mellitus and the lack of contradicting evidence, the Board resolves the benefit of the doubt in the Veteran's favor.  Service connection for chronic dry eyes and diabetic retinopathy is granted.

Bilateral Hearing Loss and Tinnitus

The Veteran reports that during service, he was routinely exposed to loud noise, including explosions.  He stated that during service, he sought treatment for both hearing loss and tinnitus, but was told that his symptoms would resolve with time.  Notably, neither hearing loss nor tinnitus was noted in service.  However, the Board finds that periodic exposure noise is consistent with the places, types, and circumstances of the Veteran's service in Vietnam.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes in-service noise exposure.

The Veteran was afforded a VA audiological examination in October 2010.  At that time, the examiner performed an audiogram, but found that the results were not reliable.  The examiner stated that the pure tone average of the Veteran's left ear was not in agreement with the corresponding speech reception threshold.  The clinician also noted that the pure tone thresholds of the Veteran's right ear were inconsistent with the presence of optoacoustic emissions.  Overall, the clinician found that the results of the Veteran's audiogram suggested a non-organic hearing loss component.  As such, the examiner was unable to provide a diagnosis or an etiology of the Veteran's hearing loss.

In December 2016, the Veteran was examined by a private audiologist.  At that time, the Veteran again reported being exposed to loud noises during service.  He reported that he continuously had hearing loss and tinnitus upon discharge.  The examiner found hearing loss per the standards of 38 C.F.R. § 3.385 and stated that the Veteran's speech recognition thresholds were in good agreement with the resulting pure tone averages.  The private audiologist diagnosed moderate to moderately severe sensorineural sloping hearing loss in the right ear and severe to profound sensorineural sloping hearing loss in the left ear.  Ultimately, the private audiologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his in-service noise exposure, as noise levels associated with the Veteran's descriptions are known to exceed safe levels of noise exposure and can result in both hearing loss and tinnitus.  It was further noted that whispered voice testing performed at service separation was not frequency specific and could not be used in place of frequency specific testing to determine hearing sensitivity.

Upon review of the evidence, the Board finds that service connection for both a bilateral hearing loss disability and a tinnitus disability is warranted.  The December 2016 private audiogram establishes that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  Furthermore, the corresponding examination report considered the Veteran's competent and credible lay statements when providing the positive nexus opinion and based the rationale on sound medical principles.  Given these facts, and the fact that there is no evidence to the contrary, service connection for a bilateral hearing loss disability and tinnitus are granted.



ORDER

Entitlement to service connection for dry eye syndrome and diabetic retinopathy is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As for the remaining issues on appeal, the Board finds that additional development is required before appellate adjudication.

Acquired Psychiatric Disability, to include PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in October 2014, prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

The record reflects that VA has conceded the Veteran's non-combat stressor to hostile or terrorist activity.  See Rating Decision dated November 24, 2010.  Thus, the outcome of this case turns on whether the Veteran has a competent and credible psychiatric diagnosis related to his conceded stressor.

In May 2010, the Veteran underwent a psychology consultation by a VA staff psychologist.  At that time, the clinician elicited a military and symptomatic history from the Veteran.  Upon examination of the Veteran and consideration of DSM-IV criteria, the psychologist diagnosed PTSD, secondary to the Veteran's Vietnam experiences.  This constitutes probative and competent evidence in support of the claim.

The Veteran was afforded a VA psychiatric examination in October 2010.  The opining clinician stated that, as it pertained to PTSD, the Veteran's testing results reflected that the Veteran over-endorsed his symptoms.  As such, the clinician was unable to conclusively diagnose PTSD and provide a nexus.  However, the clinician did diagnosis anxiety disorder, not otherwise specified (NOS), but did not provide an etiology.

In November 2010, the VA staff psychologist found a positive PTSD screen, but provided a diagnosis of mood disorder NOS.

Based on the above, the Board finds that further examination and opinion is needed as there is no opinion as to whether the diagnosed anxiety and/or mood disorder is related to service.




Bilateral Eye Disability other than Chronic Dry Eyes and Diabetic Retinopathy

The Veteran's VA treatment records are silent for any bilateral eye disability other than chronic dry eyes.  In the February 2017 private eye examination, the private doctor diagnosed several eye disabilities other than chronic dry eye, but did not provide adequate rationale to support any nexus conclusions reached.  As such, remand is required to assess the nature and etiology of any bilateral eye disabilities other than chronic dry eye syndrome and diabetic retinopathy.

Respiratory Disability 

The Veteran contends that he has a respiratory disability attributable to his exposure to Agent Orange, or alternatively, his exposure to asbestos during service.  

The Veteran's military personnel records establish his service in Vietnam; thus, exposure to Agent Orange is conceded.  As it specifically pertains to asbestos, the Veteran avers that his in-service duties as an engineer required him to replace engine components and otherwise service Army tanks, all of which were insulated with asbestos.  See Board Hearing Transcript, pp. 10-12.  The Veteran's personnel records show that his military occupational specialty (MOS) was engineer equipment maintenance.  Although the Veteran's records do not specifically confirm asbestos exposure, the VA Manual notes that servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2(d).  As the Veteran's duties involved maintenance of various military vehicles, the Board will therefore resolve all reasonable doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service based on his MOS.  The presence of an in-service injury is demonstrated.

To date, the Veteran has not been afforded a VA examination.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's VA treatment records document a diagnosis of obstructive sleep apnea.  However, periodic examinations of his lungs result in otherwise normal respiratory and pulmonary systems.

Of record is a recent private opinion.  In the opinion, the clinician states that the Veteran's lung scarring stems from restricted chronic obstructive pulmonary disorder (COPD), which was caused by exposure to Agent Orange dioxins and chemicals.  It appears that the clinician did not perform an independent examination, but relied on statements from the Veteran.  

The Board finds that a VA examination is required to address the conflicting medical evidence of record.  In particular, the Board seeks clarification of the Veteran's current respiratory/pulmonary disabilities.  Furthermore, given the Veteran's in-service exposures to Agent Orange and asbestos, the examiner should opine as to whether any respiratory and/or pulmonary disabilities are related to such exposure.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

2.  Thereafter, provide the Veteran appropriate examination to clarify his current psychiatric diagnosis(es) and their potential relationship to service.  The claims folder contents must be made available for review.  

	a) Identify all current acquired psychiatric disorder(s) that have been present since service under DSM-IV criteria, including consideration of the diagnoses of PTSD, anxiety disorder NOS and mood disorder NOS.  The examiner is requested to opine whether each of these prior diagnoses was proper and currently asymptomatic, or a misdiagnosis.

	b) If PTSD is diagnosed, the examiner should comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

	c) For any other acquired psychiatric disorder diagnosed since service even if currently asymptomatic, opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3. Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of any bilateral eye disabilities, other than chronic dry eyes and diabetic retinopathy.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

	a) The examiner should list all right and left eye diagnoses.

	b) For each eye disability diagnosed (other than dry eye syndrome, diabetic retinopathy and refractive error), the examiner is provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current eye disability was caused or aggravated by or otherwise related to the Veteran's period of service or his service-connected disabilities including diabetes mellitus.  

In reaching his/her opinion, the examiner should consider and discuss the relevance of the following diagnoses provided by the February 2017 private examiner: branch retinal vein occlusion with macular edema, hypertensive retinopathy, and nuclear sclerosis.

4. Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of his respiratory conditions.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

	a) The examiner should list the Veteran's respiratory/pulmonary disabilities manifested since service.

	b) For each respiratory/pulmonary disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current respiratory disability had its onset during the Veteran's military service or is otherwise traceable thereto, including exposure to Agent Orange and asbestos.

In reaching his/her opinion, the examiner should discuss the significance of the findings of the January 2017 private opinion, finding that certain chemical may exposure have caused scarring on the Veteran's lungs.

5. After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's service-connection claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


